Citation Nr: 0211876	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities. 

(The issue of entitlement to a total disability rating based 
on individual unemployability by reason of service-connected 
disabilities will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to August 
1967 and from January 1969 to January 1972.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied an evaluation in excess of 30 percent for the 
veteran's PTSD.

The Board is undertaking additional development concerning 
the issue of entitlement to a total disability rating based 
on individual unemployability by reason of service-connected 
disabilities, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  Upon its completion, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his increased-rating claim for PTSD, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include sleeplessness, irritability, anxiety, 
depression, and social isolation.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information necessary to substantiate a claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R.            § 3.159). 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran has been afforded four VA psychiatric 
examinations to assess the nature and severity of his PTSD.  
Also, the RO has obtained all relevant VA outpatient 
treatment reports, and there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
The Board concludes, moreover, that the discussions in the 
rating decision, statement of the case and supplemental 
statements of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The veteran has 
been notified of the evidence he should obtain and which 
evidence VA would obtain, and has been notified of the 
provisions of the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  Discussion

The veteran claims that his service-connected PTSD is more 
severely disabling than reflected in the currently assigned 
30 percent evaluation.  For the reasons set forth below, the 
Board agrees and finds that the evidence supports a 50 
percent evaluation for the veteran's PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging", with equal consideration for the entire 
body of evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).  

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating under this particular code is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD is indicative of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

Turning to the evidence in this case, the record shows that 
the veteran was awarded social security administration (SSA) 
benefits in September 1996 due to a primary diagnosis of 
osteoarthritis and a secondary diagnosis of affective 
disorders, including dysthymia and PTSD.  In rendering its 
decision, SSA relied, in part, on a psychological evaluation 
performed in August 1996, which noted that the veteran 
exhibited PTSD symptoms, borderline intellectual functioning, 
poor memory, and schizoid personality traits.  It was also 
noted that the veteran had never married and had few social 
relationships of any sort throughout the course of his life.  

The veteran has also been afforded four VA psychiatric 
examinations since 1999 to assess the nature and severity of 
his PTSD.  When examined in May 1999, the veteran reported 
that he was sad most of the time and had problems sleeping 
due to nightmares.  He said his social life was limited to 
his family because he felt uncomfortable around strangers, 
whom he feared might "pull a gun on him."  He said he had 
no girlfriend and that he had very infrequent intimate 
relations.  He reported that he retired in 1995 due to 
arthritis in his knees and back.  The examiner noted that 
there appeared to be no history of major depression, panic 
attacks, manic episodes, or seizures.  The veteran denied 
suicidal ideation.  Upon mental status examination, the 
veteran had average grooming and maintained eye contact 
approximately 70 to 80 percent of the time.  He was pleasant, 
cooperative and did not appear to be in any distress.  Speech 
had normal flow, volume and vocabulary.  His thought process 
was preoccupied with strangers in general and Asian people in 
particular.  He reported auditory hallucinations, including 
voices of Asian men which he could not understand.  Mood was 
depressed, affect was flat, insight was intact, and judgment 
was equivocal.  Cognition was also intact.  Based on these 
findings, the examiner concluded with Axis I diagnoses of 
dysthymia and PTSD.  The examiner assigned a current global 
assessment of functioning (GAF) score of 70 to 75.  The 
examiner concluded that, based on the veteran's long history 
of stable employment prior to 1995 and stable residence, his 
functional status had remained reasonably stable.  The 
examiner opined that the veteran was capable of handling his 
funds. 

At a VA examination in April 2000, the veteran reported that 
he had never had any psychiatric treatment nor taken any 
psychotropic medications.  He said he slept approximately two 
to three hours a night but said he did not need any more 
sleep.  He explained that sleep was often interrupted by 
noise and nightmares involving bright flashes of light and 
explosions.  He said his social life and sex life were 
nonexistent and that he spent a lot of time reading.  He 
reported crying spells but denied any sense of guilt.  A 
mental status examination revealed that the veteran's speech 
was slow and had a low volume.  He maintained eye contact 
about 50 percent of the time.  Thought process was evasive 
and tangential, and thought content was positive for auditory 
hallucinations of someone telling him to "get out of here."  
He reported flashbacks of explosions which occurred in 
Vietnam.  He denied both suicidal and homicidal ideation.  
Mood was chronically sad, affect was flat and somewhat 
irritable, insight was poor, and judgment was equivocal and 
compulsive.  He appeared alert and oriented times three.  
Concentration was noted to be poor, although he refused to 
try serial sevens, and he was unable to recall three objects 
in five minutes.  The examiner noted that the veteran's poor 
short-term memory could be secondary to his impaired 
concentration and/or participation.  The examiner diagnosed 
the veteran as having dysthymia, chronic PTSD, history of 
alcohol abuse in extended remission, and personality disorder 
(NOS).  A current GAF score of 65 was assigned, with a GAF 
score of 70 to 75 for the prior year.  The examiner expressed 
his concern with the veteran's ability to handle his own 
funds based on cognitive testing; however, the veteran 
reported that his sister handled his funds.   The examiner 
also said it was a difficult examination to perform due to 
the veteran's irritability and lack of cooperation. 

The veteran was afforded another VA psychiatric examination 
in September 2000. During the interview, the veteran reported 
no change with respect to his psychiatric symptoms.  He said 
he still lived alone and occupied his days by exercising, 
watching television and taking walks.  He said he no longer 
drove a car but was fully functional with his activities of 
daily living.  The veteran's primary complaints involved 
anxiety, irritability and anger.  He said he did not like to 
be bothered by other people and preferred to be left alone.  
Objectively, his affect showed no emotional lability and no 
tearfulness.  He displayed no irritability, psychomotor 
agitation or inappropriate behavior during the interview.  
His thought process was somewhat suspicious and guarded.  He 
said he would sometimes hear noises on the telephone and 
believed that his telephone was tapped.  He denied any 
auditory or visual hallucinations.  He also denied both 
suicidal and homicidal ideation.  The examiner commented that 
the veteran appeared to have no deficit in his capacity to 
attend to personal hygiene or other basic activities of daily 
living.  He was oriented in all phases.  His memory 
functioning was somewhat slow but generally intact.  He was 
able to identify the three most recent presidents and could 
recite the months of the year in reverse order with only one 
error.  He showed the ability to think abstractly.  He 
displayed some impairment with short-term memory, as he was 
able to recall only one of three objects after five minutes.  
Speech was normal.  He denied panic attacks and depression 
but acknowledged feeling anxious.  He reported a history of 
impaired impulse control and said he could get angered really 
easily.  He said he avoided crowds because they made him 
nervous, guarded and suspicious.  The examiner concluded that 
the veteran's PTSD appeared to be relatively unchanged.  
Anxiety was the most prevalent symptom while the other 
symptoms were less evident.  The examiner thus concluded that 
he could find no justification for any kind of increase in 
his overall level of disability compensation based on the 
available clinical evidence.  The examiner then assessed the 
veteran's current GAF as 60 to 65. 

At a VA psychiatric examination in January 2002, the veteran 
stated that he had minimal social relationships and that he 
regularly attended individual and group therapy sessions at 
the Vet Center.  He stated that he was living in a high rise 
for senior citizens and that he would spend his days taking 
walks and watching television.  Upon mental status 
examination, the veteran was alert and oriented times four.  
His affect was restricted, and his mood was dysphoric.  He 
reported anhedonia with variable energy.  He also reported 
hopelessness regarding both his physical and emotional 
adjustments.  Eye contact was indirect, and motor responses 
were extremely slow.  Speech was slow, soft and breathy with 
long latencies.  The veteran denied atypical thought but 
reported hearing voices upon awakening in the morning, which 
the examiner believed was suggestive of hypnagogic behavior.  
There was no evidence of any delusions, dissociative 
behavior, visual hallucinations, or compulsive behavior.  
There was no impairment concerning recent and remote memory.  
He reported sleep impairment due to hypervigilance.  There 
was no indication of panic attacks, but withdrawal was noted.  
The examiner concluded with diagnoses of PTSD, chronic, and 
personality disorder not otherwise specified with avoidant 
and schizotypal traits.  The examiner assigned a GAF score of 
60, both currently and for the prior year.  The examiner also 
noted that the veteran's multiple physical problems, 
including degenerative arthritis of the knees and diabetes 
mellitus, caused him to feel more vulnerable, rendering him 
more withdrawn or fearful of potential homelessness.  The 
examiner also commented that the veteran's psychosocial 
functioning and quality of life were slowly declining. 

In addition to the above examination report, the Board has 
also considered individual and group therapy reports from the 
Vet Center dated from 1999 to 2001.  In letters dated July 
1999 and September 2000, the veteran's therapist at the Vet 
Center opined that the veteran's PTSD symptoms hindered his 
ability to function independently and had prevented him from 
finding employment.  In individual and group therapy reports, 
however, the same therapist consistently noted that the 
veteran's condition remained stable throughout this period.  
Moreover, several therapy reports noted that the veteran 
experienced fewer than three occurrences of PTSD a month 
which interfered with daily functioning.  A July 2001 report 
also noted that the veteran's anxiety and depression appeared 
minimal. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent 
evaluation for the veteran's PTSD.  The evidence shows that 
the veteran's symptomatology has been productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
disturbances of motivation and mood, i.e., depression; 
impairment of short-term memory; and difficulty in 
establishing and maintaining effective work and social 
relationships.  For example, several examination reports 
noted impairment with respect to the veteran's short-term 
memory.  The veteran has also reported anhedonia and feelings 
of hopelessness, and said that his social life was limited to 
family because he felt uncomfortable around strangers.  Under 
these circumstances, the Board concludes that the schedular 
requirements for a 50 percent rating for PTSD have been met.

In reaching this decision, the Board has also finds that an 
evaluation higher than 50 percent for the veteran's PTSD is 
not warranted at this time.  The clinical evidence reveals 
that the veteran does not exhibit most of the symptoms 
described in the criteria for a 70 percent evaluation.  For 
example, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or difficulty in adapting to stressful 
circumstances (including work or a work-like setting).  The 
most compelling evidence in support of the veteran's claim 
are the letters provided by the veteran's therapist at the 
Vet Center, who indicated that veteran's PTSD symptoms 
hindered his ability to function independently and prevented 
him from finding employment.  These letters, however, are 
contradicted by the actual therapy reports, wherein the 
therapist notes that the veteran's condition remained stable, 
with fewer than three episodes a month of PTSD.  Further, the 
veteran does not appear to be unable to establish and 
maintain effective relationships as a result of his PTSD, 
but, rather, has difficulty in doing so.  The Board 
emphasizes that the veteran has continued to maintain a 
relationship with his family and is able interact in a group 
therapy environment.

The Board also notes that the assigned GAF scores do not 
reflect a disability picture which would warrant an 
evaluation in excess of 50 percent.  VA examiners have 
assigned GAF scores ranging from 60 to 75.  At the low end of 
this range, a GAF score of 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994) (emphasis 
added).  A GAF score between 61 and 70 is consistent with 
some mild symptoms (depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships. Id.  Finally, a GAF 
score of 75 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  Id.  It is thus evidence that none of the 
assigned GAF scores is analogous to an evaluation in excess 
of 50 percent.

In conclusion, the Board finds that the veteran's disability 
due to PTSD is most consistent with a 50 percent evaluation 
under the criteria for rating mental disorders.  The Board 
also finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's PTSD. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent evaluation for post-traumatic 
stress disorder is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

